Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fryett GB 2461691 discloses a buckle and a visible tension indicator on a flexible strap, with the tension indicator comprising a base, shuttle and spring. Not disclosed is a buckle coupling a first end of the strap to a second end of the strap; or a spring biasing the shuttle relative to a base.  
Pezza EP 1552993 discloses a visible tension indicator on a flexible strap, with the tension indicator comprising a base, shuttle, and spring biasing the base relative to the shuttle. Pezza is intended for a restraint and safety device and there would be no motivation to modify with a buckle coupling a first and second end of a strap.
Enomoto et al EP 1247704 discloses a buckle, a visible tension indicator on a flexible strap, with the tension indicator comprising a base, shuttle, and spring biasing the base relative to the shuttle. Not disclosed is the buckle connecting two ends of the strap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642